DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed January 29, 2021 is acknowledged and has been entered.  Claims 19 and 21-32 have been canceled.  Claim 1 has been amended.

2.	As before noted, Applicant elected the species of the invention wherein said dendritic cells are obtained from peripheral blood and wherein said dendritic cell maturation agent is heat inactivated BCG and INF.
	
3.	Claims 1-4, 7-11, 13-18, and 20 are pending in the application and have been examined.

Response to Amendment
4.	The amendment filed on February 21, 2013, is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  However, in order to advance prosecution1, rather than mailing a Notice of Non-Compliant Amendment, Applicant is advised to correct the following deficiency in replying to this Office action:
The amendment is non-compliant because the status identifiers in parentheses of claims 10 and 11 indicate the status of these claims to be “withdrawn”; these claims however have not been withdrawn and therefore the status identifiers of these claims do not properly indicate the correct status of the claims.2

Ordinarily, only the corrected section of the non-compliant amendment must be resubmitted (in its entirety), e.g., the entire “Amendments to the Claims” section of applicant’s amendment must be re-submitted.  37 CFR § 1.121(h).   In responding to this Office action with an amendment to the claims or specification, Applicant is advised to correct the noted deficiency. 

Election/Restriction
5.	As noted before, the restriction and election requirement set forth in the Office action mailed September 19, 2012 is withdrawn in part in favor of rejoinder of the elected species and the species of invention in which the immature dendritic cells are obtained from bone marrow.

Grounds of Objection and Rejection Withdrawn
6.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed July 29, 2020.
	For clarity the rejections of claims under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al. (Cancer Immunol. Immunother. 2003 Jul; 52 (7): 413-22) (of record) and Melero et al. (Gene Ther. 1999; 6: 1779-84) (of record), as evidenced by Stark et al. (Annu. Rev. Biochem. 1998; 67: 227-64), alone or in further view of the teachings of other cited publications, have been withdrawn because Zhou et al. does not teach administering dendritic cells that have not yet been contacted with antigen.

Claim Objections
7.	Claims 1-4, 7-11, 13-18, and 20 are objected to as being drawn in the alternative 3.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10.	Claims 1-4, 7-11, 13-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Beginning at page 8 of the amendment filed January 29, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 1-4, 7-11, 13-18, and 20 are indefinite for the following reasons:
	Claim 1 recites, “wherein the dendritic cells maintain the ability to efficiently take up and process antigen in vivo when compared to mature dendritic cells”.  This recitation renders the claims indefinite for more than one reason.  First it is not evident how “efficient” the uptake and processing of antigen must be, but moreover it is not clear how one should measure the efficiency of the uptake and processing of the antigen by the dendritic cells so as to be capable of comparing that level of efficiency to the level of efficiency of the uptake and process of the antigen by mature dendritic cells.  This is problematic since the specification does not describe the measurement of the efficiency in vivo and accordingly it is not clear how the would-be practitioner of the claimed invention should do so.  Second the recitation renders the claims indefinite because the dendritic cells referred to by the claim are cells that are have been induced to mature in the presence of an effective amount of dendritic maturation agent (or more particularly a combination of BCG and interferon-).  So it follows that the cells prepared are mature dendritic cells; in which case it seems to make no sense to somehow determine the efficiency of the uptake and processing of antigen by the cells and then compare the level of efficiency determined to the level of efficiency of uptake and processing of antigen by “mature dendritic cells”, such that the cells prepared may be identified as cells that “maintain the ability to efficiently take up and process antigen in vivo when compared to mature dendritic cells”.  The cells prepared are “mature dendritic cells” and therefore the efficiency by which the prepared cells take up and process antigen should be not differ from the efficiency by which the “mature dendritic cells” take up and process antigen.  How then is this recitation intended to limit the subject matter that is regarded as the invention?      
	Applicant’s remarks concerning the issues raised above have been carefully considered and while it would seem that it is Applicant’s belief that the amendment to the claims has rectified this issue it has not because it is still unclear how “efficient” the uptake and processing of antigen must be, but it is also unclear how claim 1 should be construed for the reasons provided above.
	It is suggested that these issues may be remedied in part by amending claim 1 to strike the recitation “efficiently” such that the cells induced to mature in vitro are cells that retain the ability to take up and process antigen (regardless of the “efficiency” with which the cells do so).
	Perhaps also these issues may be further remedied in part by amending claim 1 to recite the method comprises a step of inducing a cell population comprising immature dendritic cells to partially mature in vitro.
For the reasons indicated above, although Applicant’s arguments have been carefully considered, it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. 112(b)]requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention4.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 

Claim Rejections - 35 USC §§ 102 and/or 103
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(f) he did not himself invent the subject matter sought to be patented.
	
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	 Claims 1-4, 7, 9-11, 17, and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent Application Publication No. 2005/0173315-A1, as evidenced by Stark et al. (Annu. Rev. Biochem. 1998; 67: 227-64) and Shankar et al. (J. Transl. Med. 2003 Oct 10; 1 (1): 7; pp. 1-12) (of record).
Beginning at page 8 of the amendment filed January 29, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims are herein drawn to a method comprising inducing immature dendritic cells to mature in vitro in the presence of a combination of BCG and interferon-, formulating the dendritic cells in a composition comprising the cells and further comprising a physiologically acceptable carrier (water), and administering the composition to a circulatory vessel duct (vein) of an individual with a cancerous tumor. 
U.S. Patent Application Publication No. 2005/0173315-A1 (Bosch et al.) teaches a method for the maturation of dendritic cells from monocytic dendritic precursor cells comprising first culturing the cells in the presence of GM-CSF and IL-4 to generate immature dendritic cells and then inducing the cells to mature by further culturing the cells in the presence of BCG (2.8 x 105 cfu/ml) and 1,000 U/ml interferon-; see entire document (e.g., paragraph [0103] and [0104]).  Bosch et al. teaches the dendritic cells express CD80 and CD86 following maturation (see, e.g., Table 3)5.  Bosch et al. teaches the dendritic cells are formulated to be administered to an individual to treat a tumor in the individual (see, e.g., paragraphs [0026] and [0084] and Example 12).  Bosch et al. teaches during culture, immature dendritic cells can optionally be exposed to a predetermined antigen (e.g., a tumor antigen) and then matured into mature dendritic cells that present antigen in the context of MHC molecules by culture in the presence of maturation factors such as cytokines and bacterial products (e.g., BCG) (paragraph [0079]).  Bosch et al. teaches the mature dendritic cells can be used to generate antigen-ex vivo before reinfusing the individual with activated T cells, but that autologous or HLA-matched dendritic cells may also be directly administered to the individual; see, e.g., paragraphs [0084] and [0086] and Example 11.  Bosch et al. teaches the cells are formulated as a composition for administration to (infusion into) an individual; see, e.g., paragraphs [0013] and [0084].
Bosch et al. does not expressly teach that the composition comprising the dendritic cells is formulated so as to further comprise a physiologically acceptable carrier, buffer, and/or excipient, but that is necessarily the case since it would not otherwise be possible to administer the cells to the individual using conventional methods such as intravenous infusion.  So, it is submitted that it would be understood without doubt that the disclosed composition further comprises a physiologically acceptable carrier such as water.  
Furthermore, although Bosch et al. does not expressly teach that the route of administration it would seem that the dendritic cells must be administered into the circulatory system (e.g., into the blood) of the individual, if the cells are to be effective in vivo to stimulate an immune response and in particular activate T cells in the individual.  It is submitted that common sense dictates that the route of administration must permit the dendritic cells to enter the bloodstream such that the cells are capable of being delivered to a tumor in an individual.  Therefore, if Bosch et al. does not clearly anticipate the claimed invention it is submitted that it would have been obvious to one ordinarily skilled in the art to have administered the dendritic cells intravenously and into the blood of the individual.
Notably claim 1 recites, “wherein the dendritic cells demonstrate […] an increase in phosphorylation of JAK2 as compared to immature dendritic cells”.  Although Bosch et al. does not expressly teach that the maturation of the DCs in the presence of BCG and interferon-, inasmuch as the process described by the prior art is materially and manipulatively indistinguishable from the claimed process, it is expected that the dendritic cells matured in the presence of BCG and interferon, as described by the prior art, exhibit increased phosphorylation of JAK2.  This is reasonable since, as evidenced by Stark et al., the treatment of cells expressing the interferon- receptor with interferon- leads to the activation (phosphorylation) of Jak2; see entire document (e.g., pages 229-233).  So, here, although the prior art does not expressly teach that the dendritic cells  receptor6 and once interferon- binds to the receptor the signaling pathway leading to the downstream activation (phosphorylation) of JAK2 occurs.  Thus, the combination of BCG and IFN, when used to cause immature dendritic cells to differentiate (mature), inherently possesses the ability to induce a dendritic cell population that is characterized by the increased expression of CD80 and CD86 and the increased phosphorylation of JAK2.  See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993).  See M.P.E.P. § 2112.02.  Then, even it might not have otherwise been known or expected that is the case, Applicant is reminded that “[newly] discovered results of known processes directed to the same purpose are not patentable because such results are inherent”.  Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001). 
Applicant has traversed the propriety of maintaining this ground of rejection arguing that Bosch et al. “does not disclose or suggest in any way dendritic cells that are partially mature as defined in the present application” (page 13 of the amendment filed January 29, 2021).
To begin, Applicant is reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  
The present application does not expressly define the term “partially mature dendritic cell”, but discloses that partially mature dendritic cells “typically comprise those dendritic cells that once exposed to a dendritic cell maturation agent demonstrate an up-regulation of expression of a co-stimulating molecule including, but not limited to, CD80, CD86 and/or CD54”, “may or may not express CD83”, and “maintain the ability to uptake and process antigen” (page 11 of the specification).  As discussed in further detail in the , as described by the prior art, even if not referred to as “partially mature” are the same as the cells to which the instant claims are directed, which are administered to an individual in practicing the claimed invention.
Applicant has argued that the partially mature dendritic cells produced by the claimed method exhibit an increase in expression of CD83 and/or CD54 (page 13 of the amendment filed January 29, 2021).
This is a feature of the invention that is not recited by the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nevertheless, because the method described by the prior art comprises contacting immature dendritic cells with BCG and INF it is submitted that the cells that are produced are reasonably expected to exhibit increased expression of CD83 and CD54.  The same cells when treated in the same manner should act in the same way as the disclosed cells. 
Applicant has argued that the partially mature dendritic cells produced by the claimed method, unlike fully mature dendritic cells, retain the ability to uptake and process antigen (page 14 of the amendment filed January 29, 2021).
There is at the very least an implication in the disclosure by the prior art that the immature dendritic cells prepared for administration to an individual by culturing the cells in the presence of BCG (2.8 x 105 cfu/ml) and 1,000 U/ml interferon-(INF) are cells that retain the ability to uptake and process antigen.  Besides, common sense alone would suggest that these cells retain this capability since otherwise why would it be practical to administer the cells to an individual with a tumor with the intent of treating the tumor?  If the cells are not capable of taking up and processing tumor antigens the cells cannot be expected to be effectively used to elicit an anti-tumor immune response in the individual.7  Notably Bosch et al. teaches the immature dendritic cells prepared for administration to  are optionally exposed to a predetermined antigen (e.g., a tumor antigen) and then fully matured into mature dendritic cells that present that antigen in the context of MHC molecules before reinfusing the then mature antigen-presenting dendritic cells into the individual to be treated; so it follows then that Bosch et al. teaches autologous or HLA-matched dendritic cells may be directly administered to the individual without first exposing the cells to a tumor antigen.  These cells, which are understood not to be immature, but not to be fully mature, even if not expressly referred to as “partially mature”, are, absent a showing otherwise, cells having the ability, once administered to an individual, to take up and process antigens.  Therefore these cells, even if not designated “partially mature”, which are produced by culturing immature dendritic cells in the presence of BCG and INF, are deemed to the same as the cells to which the instant claims are directed and are reasonably expected to exhibit the same properties including, in particular, the ability to uptake and process antigen in vivo following their administration to an individual.
Much of Applicant’s traversal is focused on the fact that Bosch et al. does not use the term “partially matured dendritic cells” to describe the cells that are produced contacting immature dendritic cells with BCG and INF to suggest perhaps that Bosch et al. did not appreciate Applicant’s currently understanding that the cells produced are neither immature nor fully mature since, unlike immature dendritic cells, e.g., exhibit increased in JAK2 phoshorylation, and unlike fully mature dendritic cells can still take up and process antigen.  Full maturation or activation does not occur until the cells are stimulated to begin the process upon antigen uptake and at the onset of maturation dendritic cells briefly but transiently exhibit enhanced capacity to take up antigens before shutting down it down.8  Apparently it is Applicant’s appreciation of this that prompted their characterization of dendritic cells produced by culturing immature dendritic cells in the presence of BCG and INF as being “partially mature”, as opposed to immature or fully mature, and at a stage in activation during which the cells are still capable of taking up and processing antigen.  However, even if Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art that Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The prior art explicitly teaches dendritic cells produced by culturing immature dendritic cells in the presence of BCG and INF are administered before the cells are fully mature (i.e., before contacting the cells with antigen to permit uptake and the onset of the maturation and activation process leading to the development of fully mature dendritic cells) and even if the prior art does not refer to these cells as “partially mature” they must be.  A rose is a rose by any other name; and a rose by any other name would smell as sweet.  The dendritic cells produced by culturing immature dendritic cells in the presence of BCG and INFwhich are administered to an individual before contacting the cells with antigen, are “partially immature” and have the capability of taking up and processing antigen.
Then, too, even if the prior art does not teach the dendritic cells produced by culturing immature dendritic cells in the presence of BCG and INFwhich are administered to an individual before contacting the cells with antigen, are “partially immature” dendritic cells that exhibit increased levels of phosphorylated JAK2, Applicant is reminded that the Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945).  Moreover mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. § 2145.  The Court of Appeals for the Federal Circuit has stated that “[I]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1575, 1936 (Fed. Cir. 1990) (emphasis in original).  “Newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent”.  Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001).  “[Merely] discovering King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267 , 1275 (Fed. Cir. 2010).  This the Court has decided is true even where there are “[n]ewly discovered results of known processes directed to the same purpose... because such results are inherent.” Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001).
Then, too, even if the prior art does not teach contacting immature dendritic cells with BCG and INF so as to “partially immature” the cell or cause the cells to exhibit increased levels of phosphorylated JAK2, as the Court as stated:  “We have repeatedly held that the motivation to modify a prior art reference to arrive at the claimed invention need not be the same motivation that the patentee had. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 420, 127 S.Ct. 1727 (stating that it is error to look ‘only to the problem the patentee was trying to solve’); see also In re Kahn, 441 F.3d 977, 990 (Fed.Cir.2006) (‘[T]he skilled artisan need not be motivated to combine [the prior art] for the same reason contemplated by [the inventor].’ (citing In re Beattie, 974 F.2d 1309, 1312 (Fed.Cir.1992) (‘[T]he law does not require that the references be combined for the reasons contemplated by the inventor.’))); DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1361 (Fed.Cir.2006) (stating that the motivation to modify the prior art to arrive at the claimed invention ‘may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself.’).”  Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362, 1368, 103 U.S.P.Q.2d 1737,1742 (Fed. Cir. 2012).
Applicant has argued that Bosch et al. suggests administering dendritic cells after contacting the cells with antigen, but once again Bosch et al. discloses without equivocation that the cells are optionally contacted with antigen before administration to an individual:  “During culture, immature dendritic cells can optionally be exposed to a predetermined antigen” (paragraph [0079]).  In light of the disclosure, e.g., in the preceding paragraph, this would be immediately understood by the artisan of ordinary skill in the art to indicate the dendritic cells prepared for administration to an individual by culturing immature dendritic cells in the presence of BCG and INF before contacting the cells with antigen are not fully mature and have not yet lost the ability to efficiently process new or different antigens.
In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 1448.

Accordingly Applicant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art (e.g., fully mature dendritic cells that have been exposed to antigen have lost the capability to take up and process new antigens).
As the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasizing the importance of published articles and the explicit content of issued patents.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007). 
Furthermore, “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR, 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
Thus, while Applicant’s arguments have been given careful consideration, it is submitted that the claimed invention would have been seen as obvious over the process disclosed by the prior art.  Moreover, it is submitted that in this instance the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.
s 1-4, 7, 9-11, 13-15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melero et al. (Gene Ther. 1999; 6: 1779-84) (of record) in view of U.S. Patent Application Publication No. 2005/0173315-A1, as evidenced by Stark et al. (Annu. Rev. Biochem. 1998; 67: 227-64) and Shankar et al. (J. Transl. Med. 2003 Oct 10; 1 (1): 7; pp. 1-12) (of record).
	Beginning at page 31 of the amendment filed January 29, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Melero et al. teaches that immature dendritic cells are not yet fully capable of upregulating their immunostimulatory and antigen-presenting activities and must be further stimulated to differentiate; see entire document (e.g., page 1799).  Melero et al. teaches the immature dendritic cells can be driven to differentiate to form mature dendritic cells by various bacterial products and cytokines (page 1799).  Melero et al. teaches that among the changes that ensue following dendritic cell maturation is the ability to produce IL-12, a cytokine that is absolutely required for the activation of an antitumor immune response (page 1799).  Melero et al. teaches artificial gene transfer of IL-12-encoding nucleic acid into dendritic cells or their precursors has been used to enhance their ability to stimulate T cells both in vivo and in vitro, but that previous attempts to use such engineered dendritic cells were hampered by a low frequency of cells actually transfected with the IL-12 genes (page 1799).  Melero et al. teaches that it was reasoned that ex vivo transduction of dendritic cells9 with defective recombinant adenovirus would overcome such an obstacle by genetically modifying most dendritic cells to express IL-12 (page 1799).  Melero et al. teaches that such genetically modifying most dendritic cells, when administered by intratumoral injection, induce regression of established tumors; see, e.g., the abstract.  Melero et al. teaches that since the dendritic cells are not artificially loaded ex vivo with tumor antigens, the cells must be able to capture and present tumor antigens in vivo after being taken up from the malignant tissue following intratumoral injection (page 1780).  Melero et al. teaches the dendritic cells take up tumor antigens during their in vitro from myeloid precursors or PBMC in the presence of GM-CSF and IL-4; see, e.g., the abstract; and page 1779.  Melero et al. teaches successful therapy was dependent on IL-12 expression and was mediated only by syngeneic, but not allogeneic BM-derived DC, indicating that compatible antigen-presenting HLA molecules are required; see, e.g., the abstract.  Melero et al. teaches that intratumoral injection of IL-12-expressing genetically engineered dendritic cells should find clinical application in treating cancer patients because the method does not require the identification of tumor antigens, it can be performed for every patient provided that dendritic cells can be generated from the patient’s PBMC, avoids the toxicity of systemic IL-12 therapy (page 1783).   
	Melero et al. teaches immature dendritic cells can be driven to differentiate to form mature dendritic cells by various bacterial products and cytokines but does not expressly teach the use of a combination of BCG (a bacterial product) and interferon-g (a cytokine).
	This deficiency is remedied by the teachings of U.S. Patent Application Publication No. 2005/0173315-A1.  
U.S. Patent Application Publication No. 2005/0173315-A1 (Bosch et al.) teaches immature dendritic cells are matured into mature dendritic cells by culture in the presence of maturation factors such as cytokines and bacterial products (e.g., BCG) (paragraph [0079]).  More particularly Bosch et al. teaches a method for the generation of dendritic cells from monocytic dendritic precursor cells comprising first culturing the cells in the presence of GM-CSF and IL-4 to produce immature dendritic cells and then inducing the immature dendritic cells to mature by further culturing the cells in the presence of BCG (2.8 x 105 cfu/ml) and 1,000 U/ml interferon-; see entire document (e.g., paragraph [0103] and [0104]).  Bosch et al. teaches the dendritic cells cultured in the presence of a combination of BCG and interferon- express CD80 and CD86 following maturation (see, 10.  Bosch et al. teaches the dendritic cells are formulated to be administered to an individual to treat a tumor in the individual (see, e.g., paragraphs [0026] and [0084] and Example 12).  Bosch et al. teaches the mature dendritic cells are optionally activated to produce antigen-specific T cells, but that autologous or HLA-matched dendritic cells may also be directly administered to the individual; see, e.g., paragraphs [0084] and [0086] and Example 11.  Bosch et al. teaches the cells are formulated as a composition for administration to (infusion into) an individual; see, e.g., paragraphs [0013] and [0084].
It would have been obvious to one ordinarily skilled in the art at the time of the invention to practice the method suggested by Melero et al. by generating immature dendritic cells from either PBMC or bone marrow cells11, transducing the cells so as to express IL-12, stimulating the cells to mature using a combination of BCG and interferon- such that the cells are better capable of presenting tumor antigens, formulating the cells for administration to a cancer patient as a DC-based vaccine, and administering the formulated cell composition by intratumoral injection.  This is because Melero et al. teaches intratumoral injection of dendritic cells, which have been engineered to produce IL-12, are capable of inducing the regression of established tumors and so it follows that one ordinarily skilled in the art at the time of the invention would have been motivated to do so in order to treat a cancerous tumor in a patient.
With regard to claims 3 and 4, in view of the teachings of Melero et al., it would have been obvious to one ordinarily skilled in the art at the time of the invention to generate immature dendritic cells from the peripheral blood or bone marrow of the individual to be treated or otherwise from a healthy HLA-matched individual.  This is 
	With regard to claims 14 and 15, although Melero et al. teaches intratumoral administration of the dendritic cells, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have treated the individual by first surgically resecting the tumor and then administering the dendritic cells to the cancerous tumor bed or tissue area surrounding the site of the tumor as an adjuvant therapy to stimulate an anti-tumor immune response in order to prevent or slow the recurrence of the tumor.
	With regard to claim 20, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have treated the individual using other modalities such as chemotherapy and radiotherapy in order to achieve more effective and a longer lasting reduction in tumor burden.
Notably claim 1 recites, “wherein the dendritic cells demonstrate […] an increase in phosphorylation of JAK2 as compared to immature dendritic cells”.  Although the prior art does not expressly teach that the maturation of the DCs in the presence of BCG and interferon-, inasmuch as the process described by the prior art is materially and manipulatively indistinguishable from the claimed process, it is expected that the dendritic cells matured in the presence of BCG and interferon, as described by the prior art, exhibit increased phosphorylation of JAK2.  This is reasonable since, as evidenced by Stark et al., the treatment of cells expressing the interferon- receptor with interferon- leads to the activation (phosphorylation) of Jak2; see entire document (e.g., pages 229-233).  So, here, although the prior art does not expressly teach that the dendritic cells produced exhibit increased levels of phosphorylated JAK2, it is evident that the cells express the interferon- receptor12 and once interferon- binds to the receptor the signaling pathway leading to the downstream activation (phosphorylation) of JAK2 occurs.  Thus, the combination of BCG and IFN, when used to cause immature dendritic Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993).  See M.P.E.P. § 2112.02.  Then, even it might not have otherwise been known or expected that is the case, Applicant is reminded that “[newly] discovered results of known processes directed to the same purpose are not patentable because such results are inherent”.  Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001). 
At page 35 of the amendment filed January 29, 2021 Applicant has argued that the prior art does not provide a dendritic cell composition that can take up and process antigen.
In response, as explained above, the prior art suggests administering a composition comprising a population of dendritic cells that have the capability of taking up and processing tumor antigens.
Therefore, while Applicant’s arguments have been given careful consideration, it is submitted that the claimed invention would have been seen as obvious over the process disclosed by the prior art.  Moreover, it is submitted that in this instance the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.

16.	Claims 1, 7, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melero et al. (Gene Ther. 1999; 6: 1779-84) (of record) in view of U.S. Patent Application Publication No. 2005/0173315-A1, as evidenced by Stark et al. (Annu. Rev. Biochem. 1998; 67: 227-64) and Shankar et al. (J. Transl. Med. 2003 Oct 10; 1 (1): 7; pp. 1-12) (of record), as applied to claims 1-4, 7, 9-11, 13-15, and 20 above, and further in view of Tsuji et al. (Infect. Immun. 2000 Dec; 68 (12): 6883-90).
	Beginning at page 36 of the amendment filed January 29, 2021 Applicant has 
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims are herein drawn to the method of claim 1 in which the maturation agent comprises BCG-CWS or heat-killed BCG.
	As evidenced by Stark et al. and Shankar et al., Melero et al. U.S. Patent Application Publication No. 2005/0173315-A1 (Bosch et al.) teach that which is set forth in the above rejection of claims 1-4, 7, 9-11, 13-15, and 20, but do not expressly suggest that BCG-CWS or heat-killed BCG be used to stimulate dendritic cell maturation.
	This deficiency is remedied by the teachings of Tsuji et al.
	Tsuji et al. teaches the maturation of dendritic cells using BCG-CWS (i.e., the cell wall skeleton of M. bovis bacillus Calmette-Guérin (BCG); see entire document (e.g., the abstract).  Tsuji et al. teaches the maturation of dendritic cells using BCG-CWS resulted in the upregulation of expression of CD80 and CD86 (see, e.g., the abstract).  Tsuji et al. teaches the effect of treating immature dendritic cells with BCG-CWS was similar to the effect caused by treating the cells with heat-killed BCG and live BCG; see, e.g., the abstract.
	Accordingly, although Applicant’s arguments have been carefully considered, it is submitted that it would have been obvious to one ordinarily skilled in the art to use a combination of interferon- and any of live BCG, BCG-CWS, or heat-killed BCG to cause the maturation of the immature dendritic cells in practicing the method suggested by the prior art.  Even if the different options were found to yield quantitatively or qualitatively different cells, it would have been obvious to use the different options in order to determine which option provides optimal results.   
	
Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

18.	Claims 1-4, 7-11, 13-18, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending Application No. 15/740,094.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
	Claims 1-18 of the copending application are drawn to a method comprising preparing a population of dendritic cells by culturing monocytic dendritic cell precursor cells in the presence of a combination of BCG and interferon- and administering the cells directly into the tumor, into a tumor bed subsequent to surgical removal or resection of the tumor, to a tissue area surrounding the tumor, into a lymph node directly draining a tumor area, directly to a circulatory vessel duct that delivers blood or lymph to the tumor or a tumor afflicted organ, or into the circulatory system such that the cells are delivered to the tumor or tumor afflicted organ.  Accordingly it is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application 13
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Beginning at page 38 of the amendment filed January 29, 2021 Applicant has requested that this issue be held in abeyance until an indication of allowable subject matter.
Applicant’s remark has been carefully considered but such issues may not be held in abeyance.
Concerning a fully responsive reply to a non-final Office action, it is noted that 37 C.F.R. § 1.111(b) states: 

In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant ’s or patent owner ’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section [underling added for emphasis].

The issue at hand is not a matter of form, but rather the substantive issue.  An amendment which does not comply with the provisions of 37 C.F.R. 1.121(b), (c), (d), and (h) may be held not fully responsive.  See M.P.E.P. § 714.02.  Accordingly, Applicant should either traverse the propriety of this ground of rejection or remedy the issue by 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
19.	Claims 1-4, 7-11, 13-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4, 7-11, 13-18, and 20 are indefinite for the following reasons:
	(a)	Claim 1 recites the limitation “the partially mature dendritic cell” and “the partially mature dendritic cells” in lines 10-12.  The method comprises a step of “inducing a cell population comprising immature dendritic cells to mature in vitro”, but does not comprise a step by which a partially mature dendritic cell or partially mature dendritic cells are isolated or produced.  In fact there is no reference to such a cell or cells in the preceding language of the claim.  Therefore it is not clear to which the partially mature dendritic cell or which partially mature dendritic cells the claim is directed and/or which “partially mature dendritic cells” must be formulated with a physiologically acceptable carrier, buffer, and/or excipient and then administered in taking the second and third steps recited by the claim. 
	(b)	Claim 1 recites, “wherein the dendritic cells [induced to mature in vitro] maintain the ability to efficiently take up and process antigen when compared with mature dendritic cells such that the partially mature dendritic cell can take up and process antigen in vivo upon administration to the individual”.  This does not seem to make sense because the recitation appears to first reference “dendritic cells”, which are the cells induced to mature in vitro, and then reference a “partially mature dendritic cell”.  This same recitation does not appear to make sense, if presumably the cell that can take up and process antigen in vivo upon administration to the individual is the same cell as one of the dendritic cells induced to mature in vitro, which maintain the ability to efficiently take up and process antigen “when compared with mature dendritic cells”, because there should be no recognizable difference that would necessitate the comparison.  If the dendritic cells that are mature dendritic cells.14
	(c)	Claim 1 recites the limitation, “the individual with the cancer tumor”.  The preceding language of the claim makes no reference to an individual with the cancer tumor.  In the preamble of claim 1 there is a reference to an individual but the individual is not an individual with a cancerous tumor and in the body of the claim there is a reference to a cancerous tumor but not to a cancerous tumor in the individual.  It is therefore submitted that the recitation of this limitation by claim 1 does not find antecedent basis in the language of the claim and it is not clear to which individual the claim is directed. 
	 
Conclusion
20.	No claim is allowed.

21.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Boccaccio et al. (J. Immunother. 2002 Jan-Feb; 25 (1): 88-96) suggests the maturation of dendritic cells in the presence of BCG and INF-.  
Tsuji et al. (Infect. Immun. 2000 Dec; 68 (12): 6883-90) (of record; cited by Applicant) teaches that dendritic cells treated with whole heat-killed BCG initiate a maturation process that produces dendritic cells that more effectively stimulate T cells.  
Kim et al. (Immunology. 1999 Aug; 97 (4): 626-633) (of record; cited by Applicant) teaches enhanced antigen-presenting activity and tumour necrosis factor-alpha-independent activation of dendritic cells following treatment with Mycobacterium bovis bacillus Calmette-Guérin.  
Triozzi et al. (Cancer. 2000 Dec 15; 89 (12): 2646-54) (of record; cited by Applicant) teaches intratumoral injection of naive dendritic cells to elicit an anti-tumor immune response in individuals.  
Mashino et al. (Mol. Cancer Ther. 2002 Aug; 1 (10): 785-94) (of record; cited by Applicant) teaches intratumoral injection of naive dendritic cells to elicit an anti-tumor 
Tanaka et al. (Int. J. Cancer. 2002 Sep 20; 101 (3): 265-9) (of record; cited by Applicant) teaches intratumoral injection of naive dendritic cells to elicit an anti-tumor immune response in individuals.  
	Kianmanesh et al. (Hum. Gene Ther. 2001 Nov 20; 12 (17): 2035-49) teaches intratumoral administration of naïve DCs together with TNF-alpha-encoding cDNA can evoke tumor suppression without systemic toxicity.
	Kirk et al. (
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
See comment in PubMed Commons belowCancer Res. 2001 Mar 1; 61 (5): 2062-70) teaches intratumoral injection of naïve DC cells results in tumor growth inhibition.
	U.S. Patent No. 6,649,158 (LaFace) teaches the intranodal administration of dendritic cells in order to treat tumors.
	Albert et al. (J. Exp. Med. 1998; 188 (7): 1359-68) teaches DC, but not macrophages, efficiently phagocytose apoptotic cells and cross-present viral, tumor, and self-antigens to CD8+ T cells, but that phagocytosis of apoptotic cells is restricted to the immature stage of DC development.
Liu et al. (Pediatr. Res. 2003; 54: 105-12) teaches BCG promotes DC maturation by up-regulation of CD80, CD83, CD86, CD40, and MHC class II molecules and down-regulation of mannose receptor.
Candido et al. (Cancer Res. 2001; 61: 228-36) teaches intratumoral injection of immature dendritic cells following irradiation of the tumor to treat cancer.
Thurnher et al. (Int. J. Cancer. 1997; 70: 128-34) teaches the maturation of immature dendritic cells for use in immunotherapy by culturing the cells in the presence of BCG.
Smith et al. (Immunol. Lett. 2001 Mar 1; 76 (2): 79-88) teaches the maturation of immature dendritic cells for use in immunotherapy by culturing the cells in the presence of BCG; Smith et al. teaches that upon maturation the cells express increased levels of CD80 and CD86.
Hoffmann et al. (J. Immunother. 2001; 24 (2): 162-71) teaches the maturation of immature dendritic cells for use in immunotherapy by culturing the cells in the presence of interferon-; Hoffmann et al. teaches that upon maturation the cells express increased levels of CD80 and CD86.
Blood. 2003; 102 (1): 36-42) teaches the intranodal administration of pulsed semi-mature dendritic cells can elicit long lasting anti-tumor immune responses.
Melcher et al. (Cancer Res. 1999 Jun 15; 59 (12): 2802-5) teaches adoptive transfer of immature dendritic cells before contacting the cells with antigen generates systemic antitumor immunity.
Cranmer et al. (Cancer Immunol. Immunother. 2004; 53: 275-306) teaches the advantages and disadvantages to the use of mature or immature dendritic cells and suggests the use of non-antigen-primed “mature” dendritic cells that exhibit the properties of mature dendritic cells but are still capable of being primed.
	Akiyama et al. (Gene Ther. 2000; 7: 2113-21) suggests that immature dendritic cells be administered intratumorally such that the cells will pick up tumor antigens and elicit an anti-tumor immune response.
	
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                         

slr
April 12, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 714.03.
        
        2 Claims 10 and 11 recite limitations upon a non-elected species of the invention that is recited by claim 1, but, as written, claims 10 and 11 are not drawn solely to the non-elected species.  This is because claims 10 and 11 do not recite the dendritic cell maturation agent is an imidazoquinoline compound or a mixture of an imidazoquinoline and BCG and interferon  (INF).  Therefore, claims 10 and 11 have not been withdrawn as being drawn to a non-elected species.  Notably, for additional clarity, claim 1 has only been considered to the extent that the claim is drawn to the elected species of the invention, namely the method in which the maturation agent is BCG and INF.  It follows that claim 1 has not been considered to the extent that the claim is drawn to a non-elected species of the invention.  It also follows that claims 10 and 11 have only been considered to the extent that the claims are drawn to the elected species of the invention.
        
        3 Applicant’s request for rejoinder at page 13 of the amendment filed October 27, 2017 is noted; however there is presently no allowable generic claim, which is drawn to the elected species of the invention and any other (non-elected) species of invention to which the present claims are drawn in the alternative.
        4 See M.P.E.P. § 2172 (II).
        5 If according to the data in Table 3 it does not appear that the levels of CD80 and CD86 are relatively increased, it is noted that the process described by the prior art for inducing the maturation of immature dendritic cells is indistinguishable from that of the claimed invention; and as such it is fully expected that the process described by the prior art will yield the same population of dendritic cells as the process according to the claims.  Products of identical chemical composition cannot have mutually exclusive properties (see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)); so if the combination of BCG and interferon- causes immature dendritic cells to upregulate the expression of CD80 and CD86 it must do so in the case of the process described by the prior art as well as the process to which the claims are directed.  Nevertheless, as evidenced by Shankar et al., the treatment of immature dendritic cells with the combination of BCG and interferon- leads to the upregulation of CD80 and CD86; see entire document (e.g., the abstract).   
        
        6 If the cells did not express the receptor, then, the cells would not respond to treatment with interferon by maturing.
        7 This is entirely consistent with the disclosure by Bosch et al. in paragraph [0078], which reads:  “[immature] dendritic cells are preferred for optimal antigen presentation because they retain the ability to process new antigen […, since in] contrast, mature dendritic cells […], those that have been exposed to and process antigen and to suitable maturation agents, have typically lost the ability to efficiently process new antigens [underscoring added for emphasis]”.
        8 See, e.g., Alloatti et al. (Immunol Rev. 2016 Jul;  272 (1): 97-108), which reviews the dendritic cell maturation process.
        9 Notably if the cells are treated ex vivo, this means that the cells were acquired from the subject to be treated and then following their treatment in vitro the cells are transferred back into the subject.
        10 If according to the data in Table 3 it does not appear that the levels of CD80 and CD86 are relatively increased, it is noted that the process described by the prior art for inducing the maturation of immature dendritic cells is indistinguishable from that of the claimed invention; and as such it is fully expected that the process described by the prior art will yield the same population of dendritic cells as the process according to the claims.  Products of identical chemical composition cannot have mutually exclusive properties (see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)); so if the combination of BCG and interferon- causes immature dendritic cells to upregulate the expression of CD80 and CD86 it must do so in the case of the process described by the prior art as well as the process to which the claims are directed.  Nevertheless, as evidenced by Shankar et al., the treatment of immature dendritic cells with the combination of BCG and interferon- leads to the upregulation of CD80 and CD86; see entire document (e.g., the abstract).   
        
        11 As noted Melero et al. teaches DCs are produced from PBMC or bone marrow cells.
        
        12 If the cells did not express the receptor, then, the cells would not respond to treatment with interferon by maturing.
        
        13 According to claim 1 of the instant application the dendritic cells are formulated with a physiologically acceptable carrier, buffer, and/or excipient.  Although not a step recited by the claims in the copending application, this step would be seen as obvious.  The cells must be formulated in a manner that would permit the cells to administered in a manner required by the claims and certainly the cells would have to be formulated as a composition further comprising a physiologically acceptable carrier such as water.  Furthermore, although claim 1 of the instant application recites “wherein” clauses, the active steps are the same as those that are necessarily taken in practicing the invention according to the claims in the copending application.  Because the methods are materially and manipulatively indistinguishable the outcomes or results or effects of practicing the methods are necessarily the same.  
        14 Notably this latter point is the essentially the same as that made in the above rejection of the claims under 35 U.S.C. § 112(b), which has been maintained.